Citation Nr: 1757629	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  16-57 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an unspecified anxiety disorder, since January 11, 2016.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 2008 to June 2009 and from September 2010 to September 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board notes that the Veteran filed a notice of disagreement (NOD) with an August 2016 rating decision that denied service connection for hearing loss, and he disagreed with the assigned disability ratings for tinnitus and a lumbosacral strain disability, as well as the effective date assigned for the grant of service connection for the lumbosacral strain disability.  Likewise, he filed an NOD with a September 2016 rating decision disagreeing with the assigned effective date for the acquired psychiatric disorder, to include an unspecified anxiety disorder.  As the RO is actively developing these claims, and as the Veteran has not yet perfected appeals to the Board, the Board determines that these claims are not yet ripe for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the increased rating claim on appeal for additional procedural development.  Specifically, the record shows that new evidence in the form of VA treatment records was associated with the claims file since the issuance of the statement of the case (SOC) in November 2016.  These records, which are mainly from 2017, discuss the Veteran's mental health symptoms, as well as the impact of his psychiatric symptoms on his social and work functioning.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2017).  Although 38 U.S.C. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of a substantive appeal (VA From 9), this provision is only applicable to cases where the VA Form 9 was filed on or after February 2, 2013.  38 U.S.C. § 7105(e) (2012).  While the Veteran filed his VA Form 9 in November 2016, 38 U.S.C. § 7105(e) does not apply to VA-generated evidence, such as VA treatment records.  As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new evidence relevant to the Veteran's increased rating claim for an acquired psychiatric disorder, to include an unspecified anxiety disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim of entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an unspecified anxiety disorder, since January 11, 2016, in light of the new evidence associated with the claims file since November 2016.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


